As filed with the Securities and Exchange Registration No. 333- Commission on September 28, 2017 Registration No. 811-02512 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [.] Post-Effective Amendment No. [.] AMENDMENT TO REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] (Check appropriate box or boxes.) Variable Annuity Account B (Exact Name of Registrant) Voya Retirement Insurance and Annuity Company (Name of Depositor) One Orange Way Windsor, CT 06095-4774 (Address of Depositor’s Principal Executive Offices) (Zip Code) (860) 580-2824 (Depositor’s Telephone Number, including Area Code) J. Neil McMurdie, Senior Counsel Voya Financial ® One Orange Way, Windsor, Connecticut 06095-4774 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this Registration Statement. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Title of Securities being Registered: Voya Ascend Annuity PART A INFORMATION REQUIRED IN A PROSPECTUS VOYA RETIREMENT INSURANCE AND ANNUITY COMPANY Variable Annuity Account B Voya Ascend Annuity CONTRACT PROSPECTUS – DECEMBER , THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE U.S. SECURITES AND EXCHANGE COMISSION IS EFFECTIVE.
